Citation Nr: 1213308	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  06-06 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date prior to July 11, 1991, for the award of a 100 percent schedular evaluation for major depression with psychotic features.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for an earlier effective date prior to July 11, 1991, for the award of a 100 percent schedular evaluation for major depression with psychotic features.

At a March 2012 videoconference hearing before the undersigned, the Veteran's representative informed the Board that his client's speech was impaired as a result of a stroke, and that he therefore would submit a written brief containing supportive arguments and contentions in lieu of oral testimony.  A transcript of the videoconference hearing has been obtained and associated with the Veteran's claims file, and the representative's subsequent argument has been received and reviewed.

The written brief submitted to the Board in March 2012 includes a claim for an effective date prior to July 11, 1991, for the award of a 100 percent schedular rating for major depression with psychotic features on the basis of a general allegation of clear and unmistakable error (CUE), without reference to a specific prior final rating decision or identification of the clear and unmistakable error .  As this issue has not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and the matter is thus referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In January 1992, the RO granted a 100 percent schedular evaluation for major depression with psychotic features, effective July 11, 1991.  The Veteran did not pursue an appeal of this decision. 

2.  In June 2004, the Veteran filed a claim for entitlement to an effective date prior to July 11, 1991 for the grant of a 100 percent schedular evaluation for major depression with psychotic features.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to July 11, 1991 for the grant of a 100 percent schedular evaluation for major depression with psychotic features is dismissed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

On July 11, 1991, the Veteran was psychiatrically hospitalized at a VA medical facility for his service-connected major depression with psychotic features.  Prior to then, service connection was in effect for a chronic psychiatric disability since June 1970.  Prior to July 11, 1991, major depression with psychotic features was rated as 30 percent disabling.  Based on this hospitalization, the RO determined that a claim for a rating increase for major depression with psychotic features was filed by the Veteran.  By rating decision dated in January 1992, the Veteran was granted an increased rating to the maximum schedular 100 percent evaluation provided by the rating schedule, effective July 11, 1991.  The Veteran was duly noted of this determination and his appellate rights, but he failed to pursue an appeal and the effective date of the total rating award became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  The record indicates that thereafter, the Veteran had previously attempted to file claims for an earlier effective date regarding the 100 percent rating award, which were denied.  The current appeal stems from his most recent attempt in this regard, which was received by VA in June 2004.  

After a rating decision that grants an increased rating award and assigns an effective date for the award is final, an earlier effective date may be established only by a request for revision of that decision based on CUE.  See Rudd v. Nicholson, 20 Vet. App. at 299 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  See Rudd, 20 Vet. App. at 300 (2006).  Accordingly, where a free-standing earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be dismissed.  Rudd, 20 Vet. App. at 300. 

Here, the Veteran's claim for entitlement to an earlier effective date for a 100 percent evaluation for major depression with psychotic features was filed after the January 1992 rating decision granting this total rating became final.  The March 2012 hearing statements and written brief from the Veteran's representative, while broadly mentioning CUE and making general references to CUE, did not raise any specific allegation of CUE with respect the January 1992 rating decision or to any other prior rating decision addressing the Veteran's service-connected psychiatric disability.  [See McIntosh v. Brown, 4 Vet. App. 553, 561 (1993): A claim of CUE must be raised with specificity regarding when and how CUE occurred.]  Accordingly, the matter before the Board is simply a free-standing earlier effective date claim and the Board must dismiss the appeal.  See Rudd, 20 Vet. App. at 300; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law is dispositive of the claim, it must be denied due to lack of legal entitlement). 

The Board notes that the Veteran's representative is making a general contention that a claim for a total disability rating was expressly stated by the Veteran, or should otherwise have been inferred by VA, prior to July 11, 1991, and thus the effective date for implementation of the total rating presently assigned for major depression with psychotic features should be prior to that date.  As noted above, this argument must be made in the context of a CUE claim referencing a specific prior final rating decision.  Because no such claim was made by the Veteran or his representative, the Board must dismiss the appeal.


ORDER

The claim of entitlement to an effective date prior to July 11, 1991 for the grant of a total rating for major depression with psychotic features is dismissed.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


